Citation Nr: 0207381	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  96-36 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of frozen feet from November 20, 1995 to January 
11, 1998.  

2.  Entitlement to a rating in excess of 20 percent for 
residuals of cold injury to the right foot from January 12, 
1998.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of cold injury to the left foot from January 12, 
1998.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from March 1944 to 
November 1945, and from May 1946 to May 1955.  The service 
department has verified that he was a prisoner of war (POW) 
of the German government from November 1944 to May 1945.  He 
was awarded the Purple Heart Medal and Combat Infantryman 
Badge.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) New Orleans Regional Office (RO).  In 
July 1999, the veteran testified at a Board hearing at the 
RO.  In September 1999, the Board remanded the matter for 
additional development of the evidence and for due process 
considerations.  

While the matter was in remand status, in a June 2000 
determination, the RO assigned separate ratings for the 
veteran's frostbite of the left and right feet, effective 
January 12, 1998, the effective date of amendments to the VA 
Schedule for Rating Disabilities addressing the 
cardiovascular system.  See 62 Fed. Reg.  65,207 (1997).  In 
December 2000, the RO assigned separate 20 percent ratings 
for the veteran's frostbite of the left and right feet, 
effective January 12, 1998.  In light of the RO's action, the 
issues currently on appeal are as set forth on the cover page 
of this decision.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Board also notes that in a June 2000 decision, the RO 
granted service connection for peripheral neuropathy of the 
right and left feet, secondary to service-connected 
frostbite, and assigned separate 10 percent ratings for those 
disabilities, effective November 20, 1995, the date of 
receipt of the veteran's claim.  As there is no jurisdiction-
conferring notice of disagreement as to the down-stream 
elements of compensation level or effective date for these 
disabilities, those issues are not now in appellate status.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

Finally, the Board notes that in September 2000, the veteran 
submitted a claim of service connection for residuals of a 
stroke, claimed as secondary to his service-connected 
hypertension.  The RO has inexplicably failed to address this 
claim.  In that regard, the record contains a January 2001 VA 
medical opinion to the effect that the veteran's transient 
ischemic attacks, as well as his Parkinson's disease, both of 
which have rendered him permanently and totally disabled, are 
causally related to his service-connected hypertension.  

Again, the veteran's claim of service connection for 
residuals of a stroke has not yet been adjudicated, nor has 
the implied claim of service connection for Parkinson's 
disease.  Thus, these issues are referred to the RO for 
initial adjudication.  In addition, the Board finds that the 
issue of entitlement to TDIU should be held in abeyance, 
pending RO action on these two pending claims, as it appears 
that the veteran's entitlement to TDIU would be directly 
affected by such action.  (See January 2001 VA medical 
opinion.)  


FINDINGS OF FACT

1.  From November 20, 1995 to January 11, 1998, the residuals 
of the veteran's frozen feet have included reports of pain, 
as well as burning, tingling, numbness, cold sensitivity, 
muscle cramps, hyperkeratotic toenails, sensory impairment, 
diminished strength, difficulty walking, and X-ray evidence 
of osteoporosis and degenerative changes.  

2.  From January 12, 1998, the residuals of the veteran's 
frozen feet have included reports of pain, as well as 
burning, tingling, numbness, cold sensitivity, muscle cramps, 
hyperkeratotic toenails, sensory impairment, diminished 
strength, difficulty walking, and X-ray evidence of 
osteoporosis and degenerative changes.  


CONCLUSIONS OF LAW

1.  From November 20, 1995 to January 11, 1998, the criteria 
for a 30 percent rating, but no higher, for the residuals of 
bilateral frozen feet have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.104, Diagnostic 
Code 7122 (1997) (effective prior to January 12, 1998).

2.  From January 12, 1998, the criteria for a 30 percent 
rating, but no higher, for the residuals of cold injury to 
the right foot have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.104, Diagnostic Code 
7122 (1998) (effective January 12, 1998), and as amended at 
63 Fed. Reg. 37,778-79 (1998) (codified at 38 C.F.R. § 4.104, 
Code 7122 (2001) (effective August 13, 1998).

3.  From January 12, 1998, the criteria for a 30 percent 
rating, but no higher, for the residuals of cold injury to 
the left foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 4.104, Diagnostic Code 7122 
(1998) (effective January 12, 1998), and as amended at 63 
Fed. Reg. 37,778-79 (1998) (codified at 38 C.F.R. § 4.104, 
Code 7122 (2001) (effective August 13, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that there has been 
a change in law during the pendency of this appeal with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that upon receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is needed to substantiate the claim.  38 
U.S.C. § 5103 (West Supp. 2001).  VCAA also requires VA to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A 
(West Supp. 2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the veteran has 
been informed of the evidence of record and the nature of the 
evidence needed to substantiate his claim via rating 
decisions, letters from the RO, Statements of the Case, and 
the Board's remand.  The Board concludes the discussions in 
these documents adequately complied with VA's notification 
requirements.  Moreover, as set forth below, the RO has 
completely developed the record; thus, the requirement that 
the RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical records and a record of his post-
service medical treatment.  He was also afforded a VA medical 
examination and the examiner rendered a considered medical 
opinion regarding the pertinent issue in this matter.  Based 
on the facts of this case, therefore, the Board concludes 
that there is no reasonable possibility that any further 
assistance to the veteran would aid in substantiating his 
claim.  As VA has fulfilled the duty to assist and notify, 
and as the change in law has no additional material effect on 
the adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  See Bernard v Brown, 
4 Vet. App. 384 (1993).

I.  Factual Background

In pertinent part, the veteran's service medical records show 
that at his November 1945 military separation medical 
examination, it was noted that he had sustained frozen feet 
in January 1945 while detained as a POW.  Clinical evaluation 
of the veteran's skin, feet, and musculoskeletal system was 
normal at that time.  By April 1946 decision, the RO granted 
service connection for residuals of frozen feet and assigned 
it a noncompensable rating, pursuant to Code 7122.  

Post-service medical records show that in April 1969, the 
veteran sought treatment for a throbbing pain in the toes of 
both feet.  A history of frostbite of both toes was noted.  
The diagnosis was old frostbite of the toes.  

On June 1969 VA medical examination, the veteran reported a 
history of frostbite in World War II and indicated that he 
currently experienced swelling and pain in both feet, 
especially with standing or squatting.  He stated that his 
feet improved with elevation and that symptoms worsened with 
either severe cold or severe heat.  Physical examination of 
both lower legs and feet was normal with the exception of a 
slight erythema of the toes, bilaterally.  There was no loss 
of hair, no trophic or skin changes and the legs were equal 
in size.  There were good pulses bilaterally and there was a 
small amount of drying and scaling of the skin.  The 
impression was rule out old frostbite injury.  No other 
pertinent abnormality was noted.

On VA medical examination in October 1969, the veteran 
reported that he had been a POW in World War II, during which 
time he sustained frozen feet.  He indicted receiving no 
medical treatment as a POW.  With respect to current 
symptoms, he reported swelling, blisters, and peeling skin, 
and indicated noting some changes between heat and cold.  The 
impression was post-cold injury to both feet; no demonstrable 
pathology at this time.  No other pertinent abnormality was 
noted.

In November 1995, the veteran requested increased ratings for 
his service-connected frostbite.  He also requested TDIU.  

In March 1996, the veteran underwent VA medical examination, 
at which he reported a history of frozen feet in service.  He 
indicated that he experienced residual pain, tingling and 
numbness in the toes, with diffuse distribution.  He also 
reported frequent "coldness" in the lower legs and feet, 
with intermittent muscle cramps and occasional nocturnal 
myoclonus.  He denied any specific intermittent claudication.  
On examination, the veteran's carriage, posture, and gait was 
normal.  Peripheral arterial pulses were adequate and 
bilaterally equal.  Skin temperature was normal, except for 
moderate coolness of the right lower leg and foot.  
Examination of the feet was normal, but for moderate 
bilateral pes planus and hyperkeratotic great toenails.  The 
diagnoses included residuals of frozen feet.

In July 1999, the veteran testified at a Board hearing at the 
RO that he was currently housebound as a result of his 
frostbite disability.  He indicated that although he 
experienced no swelling in his legs, he felt pain, numbness, 
tingling, and a burning sensation.  He indicted that he was 
unable to walk as a result of his symptoms.  The veteran 
stated that he had not seen a physician for his frostbite 
disability for the last 53 years.  He explained that his 
neighbor had had a similar disability and had been seen by a 
physician who cut his toes off.  The veteran indicated that 
he was fearful of receiving the same treatment.  

On VA feet examination in February 2000, the examiner 
reviewed the veteran's claims folder, including his medical 
history of frostbite.  On examination, the veteran reported 
pain in both feet, which had been increasing in severity.  He 
indicated that he was unable to walk more than 200 yards.  
The veteran denied flare-ups, or seeking medical treatment 
for his disability.  On examination, the feet were not 
deformed and the alignment was normal.  There was thickening 
of the first toenail due to a fungal infection.  There were 
no calluses, cold sensitivity, arthralgia, tissue loss, color 
changes, hyperhidrosis, and pedal pulses were normal.  There 
was decreased sensitivity of the toes.  The diagnoses were 
frostbite of both feet with secondary painful feet and toes.  
The examiner indicated that there was no other injury to 
explain the veteran's painful feet.  

On VA vascular examination in February 2000, the veteran 
denied symptoms of intermittent claudication or any other 
circulatory disturbances.  Evaluation of his peripheral 
pulses, carotids, and pedal pulses was normal.  The 
impression was normal arteries and veins.  

On VA dermatology examination in February 2000, the veteran 
reported a history of frostbite in service.  Examination of 
the veteran's skin was normal.  

On VA neurological examination in February 2000, the examiner 
noted that he had reviewed the veteran's medical records and 
observed a history of frostbite of the feet.  The veteran 
denied a history of diabetes or alcohol abuse.  He reported 
pain in the toes at night and indicated that he had 
difficulty walking due to pain and numbness in the legs and 
feet.  On examination, proximal muscle strength was slightly 
diminished.  Deep tendon reflexes were bilaterally 
symmetrical and normal, except for ankle jerks which were 
one, bilaterally.  Sensory examination was remarkable for 
decreased pin prick in the right leg and foot.  There was 
impaired vibration in the legs and feet.  Gait and station 
were normal, except the veteran had a little difficulty 
walking on his toes and heels on the left.  The diagnosis was 
peripheral neuropathy, secondary to status post frostbite of 
the feet.  

By June 2000 decision, the RO assigned separate ratings for 
the veteran's frostbite of the left and right feet under Code 
7122, effective January 12, 1998.  Also, the RO granted 
service connection for peripheral neuropathy of the right and 
left feet, secondary to service-connected frostbite, and 
assigned separate 10 percent ratings for those disabilities, 
effective November 20, 1995.

In August 2000, the veteran underwent VA medical examination 
in connection with his claim for aid and attendance benefits.  
The examiner noted that the veteran walked with a cane, 
required assistance dressing, bathing, and getting out of 
bed.  The diagnoses included hypertension and history of 
cerebrovascular attack.  

X-ray examination of the left and right feet in September 
2000 showed osteoporosis, bilaterally, and mild degenerative 
changes in the right distal interphalangeal joints.  

In December 2000, the RO assigned separate 20 percent ratings 
for the veteran's frostbite of the left and right feet under 
Code 7122, effective January 12, 1998. 

On VA medical examination in January 2001, the examiner 
described the veteran as extremely forgetful and unable to 
provide any details regarding his medical condition, even 
after leading questions.  On examination, the veteran was 
noted to be wheelchair bound.  Examination was limited as the 
veteran had severe Parkinson's disease and was unable to 
stand.  After reviewing the claims folder, the examiner 
indicated that the veteran was permanently and totally 
disabled due to Parkinson's disease and residuals of 
transient ischemic attacks.  He noted that the veteran had 
been diagnosed with hypertensive vascular disease, which 
might have precipitated his transient ischemic attacks and 
his Parkinson's disease.  

On VA neurological examination in July 2001, the veteran 
reported burning pain at both feet, as well as occasional 
tingling and numbness of both feet.  On examination, there 
was decreased strength bilaterally in the lower extremities 
and both ankle jerks were absent.  Sensory examination was 
remarkable for impaired vibration in the feet and legs.  The 
veteran was unable to stand or walk at all.  The diagnoses 
included status post cerebrovascular attack and peripheral 
neuropathy likely secondary to status post cold injury.  

On VA cold injury protocol examination in August 2001, it was 
noted that examination of the veteran's feet was unchanged 
since 2000.  It was noted that the veteran was confined to a 
wheelchair, probably due to old age and a neurological 
disorder.  The diagnosis was cold exposure, both feet, with 
no resulting disability.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  
Nonetheless, VA is required to provide separate ratings for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2000).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

VA compensation for service-connected injury is limited to 
those claims which show present disability, and where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

In this case, the veteran's frozen feet disability was 
originally rated by the RO under 38 C.F.R. § 4.104, Code 
7122, as it was in effect through January 11, 1998.  Under 
this version, a 10 percent rating was warranted for residuals 
of bilateral frozen feet (immersion foot) with mild symptoms 
and chilblains.  A 20 rating was warranted for residuals of 
unilateral frozen foot with persistent moderate swelling, 
tenderness, redness, etc.  A 30 percent rating was warranted 
for bilateral frozen feet with persistent moderate swelling, 
tenderness, redness, etc.  Loss of toes or parts, and 
persistent severe symptoms were rated 30 percent when 
unilateral, and 50 percent when bilateral.  38 C.F.R. § 4.104 
(1997).

Since the veteran filed his claim, the regulations pertaining 
to the cardiovascular system, including disabilities rated 
under Code 7122, have been revised twice.  The first 
amendments became effective January 12, 1998.  See 62 Fed. 
Reg. 65207, 65219 (Dec. 11, 1997) (codified at 38 C.F.R. § 
4.104, Code 7122 (1998)).  

The record shows that the RO provided the veteran with notice 
of the new regulations by June 2000 Statement of the Case.  
Thus, the Board may proceed with a decision on the merits of 
this claim with consideration of the original and revised 
regulations without prejudice to the veteran.  Bernard, 4 
Vet. App. at 393-4.

Under the first amendments, Code 7122 provided for a 10 
percent rating for cold injury residuals manifested by pain, 
numbness, cold sensitivity, or arthralgia.  A 20 percent 
rating was assigned for pain, numbness, cold sensitivity, or 
arthralgia, plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis,  subarticular punched out 
lesions or osteoarthritis) of affected parts.  A maximum 30 
percent rating was assigned for pain, numbness, cold 
sensitivity, or arthralgia, plus two or more of the 
following:  tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out lesions 
or osteoarthritis) of affected parts.  Amputations of fingers 
or toes, and complications such as squamous cell carcinoma at 
the site of a cold injury scar or peripheral neuropathy 
should be separately evaluated under other diagnostic codes.  
Each affected part (hand, foot, ear, nose) is evaluated 
separately and the ratings are combined, if appropriate, in 
accordance with 38 C.F.R. §§ 4.25, 4.26.  38 C.F.R. § 4.104, 
Code 7122 (effective Jan. 12, 1998).

The second amendments to Code 7122 became effective on August 
13, 1998.  See 63 Fed. Reg. 37,778-779 (July 14, 1998).  The 
most recently revised criteria also provide a 10 percent 
rating for arthralgia or other pain, numbness, or cold 
sensitivity.  A 20 percent rating is assigned arthralgia or 
other pain, numbness, or cold sensitivity plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormality (osteoporosis, 
subarticular punched out lesions,  or osteoarthritis).  A 30 
percent rating for arthralgia or other pain, numbness, or 
cold sensitivity plus two or more of  the following:  tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  One 
would separately rate amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy, under other 
diagnostic codes.  One would also separately rate other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as  Raynaud's phenomenon, muscle 
atrophy, etc., unless they are used to support an evaluation 
under Code 7122.  Also, each affected part (e.g., hand, foot, 
ear, nose) is rated separately and the ratings combined in 
accord with 38 C.F.R. §§ 4.25, 4.26.  38 C.F.R. § 4.104, Code 
7122 (2001) (effective Aug. 13, 1998).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, it is necessary to 
determine whether the amended regulations or the previously 
existing regulations are more favorable to the veteran.  

The determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by-case basis.  VA O.G.C. Prec. Op. No. 11-97; 
published at 62 Fed. Reg. 37,953 (1997).  According to this 
opinion, when there is a pertinent change in a regulation 
while a claim is on appeal,  the Board must take two 
sequential steps.  First, it must determine whether the 
amended regulation is more favorable to the claimant than the 
prior regulation.  Second, the Board must apply the more 
favorable provision to the facts of the case.  In this case, 
the Board finds that the two most recent versions of Code 
7122 are more favorable to the veteran and will apply those 
criteria in accordance with the decision in Karnas, supra, as 
did the RO.

However, the Board observes that the revised regulations do 
not allow for retroactive application.  In fact, when the 
Secretary adopted the revised rating schedule and published 
it in the Federal Register, the publication clearly stated 
effective dates of January 12 and August 13, 1998.  Because 
the revised regulations expressly stated an effective date 
and contained no provision for retroactive applicability, the 
Board finds that their retroactive application is not 
warranted.  

VA regulation further provides that "[t]he combined ratings 
for disabilities of an extremity shall not exceed the rating 
for the amputation at the elective level, were amputation to 
be performed."  38 C.F.R. § 4.68 (2001).  Since the 
schedular criteria provide for a maximum 40 percent 
disability for the amputation of a leg below the knee, 
including amputation of the foot, under 38 C.F.R. § 4.71a, 
Codes 5165- 5167, a combined evaluation in excess of 40 
percent for the veteran's right or left foot disability may 
not be granted under any provision. 

III.  Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that a 30 percent rating for residuals 
of frozen feet, for the period from November 20, 1995 to 
January 11, 1998, is warranted.  Likewise, the Board finds 
that separate 30 percent ratings for residuals of cold injury 
to the right and left feet from January 12, 1998 are 
warranted.  

A comprehensive review of the record indicates that both 
prior to and after January 12, 1998, the residuals of the 
veteran's frozen feet have included reports of pain, as well 
as burning, tingling, numbness, cold sensitivity, muscle 
cramps, hyperkeratotic toenails, sensory impairment, 
diminished strength, difficulty walking, and X-ray evidence 
of osteoporosis and degenerative changes.  

Regarding the criteria in effect from November 20, 1995 to 
January 11, 1998, the Board finds that the veteran's symptoms 
more nearly approximate the criteria for a 30 percent rating 
under Code 7122.  In that regard, the Board finds that the 
veteran's symptoms during this period are consistent with 
"persistent" and "moderate" symptoms as contemplated by a 
30 percent disability rating under the old criteria.  
However, a rating in excess of 30 percent is not warranted 
during this period.  As noted, under the former criteria, a 
50 percent rating was warranted for persistent severe 
symptoms, with loss or toes or parts.  The evidence of record 
does not show, nor does the veteran contend, that he has lost 
toes or parts of his feet as a result of in-service 
frostbite.  Thus, the criteria for a schedular rating in 
excess of 30 percent under the former rating criteria are not 
met. 

As to the new criteria which became effective on January 12, 
1998, the Board finds that they are more favorable to the 
veteran.  Thus, the Board will apply the revised rating 
criteria in evaluating the veteran's disability from January 
12, 1998.  On full review of the record, the Board concludes 
that the veteran's symptoms discussed above more closely 
approximate a 30 percent rating for each foot, the maximum 
rating available under the new criteria.  A 30 percent rating 
under the new criteria specifically contemplates cold injury 
residuals such as pain, numbness and cold sensitivity, when 
accompanied by two or more other listed symptoms, including 
nail abnormalities, impaired sensation, and X-ray 
abnormalities such as osteoporosis, all of which have been 
noted in the medical evidence of record.  Thus, the Board 
finds that a 30 percent rating is warranted for each foot 
under the new criteria.  This is the maximum rating available 
under Code 7122.  It is also noted that the veteran's 
peripheral neuropathy of the left and right feet have been 
assigned separate 10 percent ratings.  Again, the combined 
ratings for disabilities of an extremity shall not exceed the 
rating for the amputation at the elective level, were 
amputation to be performed.  38 C.F.R. § 4.68.  

In reaching this decision, the Board has considered whether 
higher ratings would have been warranted for the veteran's 
cold injury residuals under alternative provisions, such as 
38 C.F.R. § 4.71a, pertaining to musculoskeletal 
disabilities.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, as the medical evidence reflects that the 
veteran experiences little loss of motion, even with 
consideration of the criteria set forth at 38 C.F.R. §§ 4.40, 
4,45, 4,59, the Board finds that application of any 
alternative provision would not be advantageous to the 
veteran.  

The Board has also considered an extraschedular evaluation, 
but finds that the evidence of record in this case does not 
show that the veteran's service-connected cold injury 
residuals present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. 3.321(b)(1).  See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  For example, 
the record does not demonstrate that the veteran's disability 
markedly interferes with employment or that he has required 
frequent periods of hospitalization for this disability, nor 
has he so asserted.  Accordingly, the Board determines that 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted. 



	(CONTINUED ON NEXT PAGE)








ORDER

A 30 percent rating for residuals of frozen feet, for the 
period from November 20, 1995 to January 11, 1998 is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

A 30 percent rating for residuals of cold injury to the right 
foot from January 12, 1998 is granted, subject to the law and 
regulations governing the payment of monetary benefits.

A 30 percent rating for residuals of cold injury to the left 
foot from January 12, 1998 is granted, subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

As noted above, there are pending claims of service 
connection for Parkinson's disease and residuals of transient 
ischemic attacks, secondary to service-connected 
hypertension.  Based on the medical evidence of record, it is 
clear that resolution of these service connection claims will 
impact on the Board's consideration of the TDIU issue.  Thus, 
the Board finds that these claims are inextricably 
intertwined and must be considered together.  A decision by 
the Board on the veteran's TDIU claim would at this point be 
premature.  See Henderson v. West, 12 Vet. App. 11 (1998); 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Further, on 
remand, the RO must reconsider the veteran's TDIU claim in 
light of the Board's decision to award increased ratings for 
the veteran's cold injury disabilities.  

In light of the foregoing, the matter is REMANDED for the 
following:

1.  Prior to readjudicating the veteran's 
TDIU claim, the RO must determine whether 
service connection is warranted for 
Parkinson's disease and residuals of 
transient ischemic attacks.  If service 
connection is established for either 
condition, a disability rating must be 
assigned.  

2.  The RO should thereafter readjudicate 
the veteran's TDIU claim in light of that 
determination, as well as the Board's 
decision above, granting increased 
ratings for his service-connected cold 
injury residuals of the feet.  

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided a supplemental 
statement of the case, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

